PER CURIAM.
The complaint in this case attempts to state a cause of action under Section 4915, R.S., 35 U.S.C.A. § 63, and asks the court to authorize and direct the Commissioner of Patents to issue a patent to plaintiff. The record, however, shows and plaintiff admits that all the claims involved are copied *518from two other patents for the purpose of provoking interference proceedings and that no patent can be authorized until those proceedings are determined.
The dismissal of the complaint by the court below will be affirmed on the authority of Hoover Co. v. Coe, -U.S.App.D.C. -, 144 F.2d 514.
Affirmed.